             Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 1 of 28




 1 STEPHANIE M. HINDS (CABN 154284)
   Acting United States Attorney
 2 SARA WINSLOW (DCBN 457643)
   Chief, Civil Division
 3 SAVITH IYENGAR (CABN 268342)
   Assistant United States Attorney
 4
          450 Golden Gate Avenue, Box 36055
 5        San Francisco, California 94102
          Telephone: (415) 436-7200
 6        FAX: (415) 436-6748
          savith.iyengar@usdoj.gov
 7
   Attorneys for the United States of America
 8

 9                                   UNITED STATES DISTRICT COURT

10                                NORTHERN DISTRICT OF CALIFORNIA

11                                       SAN FRANCISCO DIVISION

12   Carina Isabel Balsamo Scioscia v. Google     )      MISC. NO. 21-80218
     Argentina, No. 950/20, Ref. No. 189-44-21-29 )
13                                                )      DECLARATION OF SAVITH IYENGAR IN
     REQUEST FROM ARGENTINE COURT                 )      SUPPORT OF UNOPPOSED APPLICATION
14   FOR INFORMATION FROM GOOGLE LLC )                   FOR ORDER PURSUANT TO 28 U.S.C. § 1782
                                                  )
15                                                )

16 I, Savith Iyengar, declare:

17          1.      I am an Assistant United States Attorney in the United States Attorney’s Office for the
18 Northern District of California. I am licensed to practice law in California and to appear before this
19 Court. Unless otherwise stated, I have personal knowledge of and could testify regarding the following

20 facts if called to do so.

21          2. I submit this declaration in support of the United States’ application for an order pursuant to
22 28 U.S.C. § 1782 concerning a request for international judicial assistance from the Court of Original

23 Jurisdiction in Labor Matters No. 1 in Buenos Aires, Argentina (“Argentine Court”) for information

24 from Google LLC (“Google”).

25          3. On July 16, 2021, I notified Google by letter, sent by email, of the Argentine Court’s request
26 for information, attached the Argentine Court’s request, and asked Google if it would provide the

27 requested information. A true and correct copy of this letter to Google and the Argentine Court’s

28 request for information is attached hereto as Exhibit A.

     DECL. OF SAVITH IYENGAR ISO APPL. FOR ORDER UNDER 28 U.S.C. § 1782
                                                  1
             Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 2 of 28




 1          4. Following this communication, I met and conferred with Ellen Clarke and Kate Smith,

 2 counsel for Google, by telephone on August 16 and 26, 2021. They explained Google’s legal position,

 3 i.e., that to the extent the United States Attorney’s Office seeks to collect and transmit the requested

 4 information to the Argentine Court, Google would only release that information pursuant to the 28

 5 U.S.C. § 1782 process identified in my July 16, 2021 letter, and pursuant to the Stipulated Protective

 6 Order for Standard Litigation authorized by the Northern District of California.

 7          5. On September 3, 2021, I emailed Ms. Clarke and Ms. Smith drafts of the United States’

 8 application, memorandum of points and authorities in support, proposed order, and the proposed

 9 subpoena attached hereto as Exhibit B. On September 10, 2021, Ms. Smith confirmed by email that

10 Google approved these drafts, with the dates updated to reflect the date of submission to the Court. The

11 same day, I emailed this declaration and its exhibits to Ms. Smith, Ms. Clarke, and Google’s additional

12 counsel Ayesha Minhaj, and Ms. Smith confirmed by email that Google did not oppose the application

13 in this case.
            6. On September 10, 2021, Ms. Smith also confirmed by email that Google would accept
14
   service by email of pleadings, orders, and subpoenas filed or issued in this action.
15
            I declare under penalty of perjury under the laws of the United States of America that the
16
   foregoing is true to the best of my knowledge and belief. Executed this 10th day of September, 2021 in
17
   San Francisco, California.
18
19
                                                           /s/ Savith Iyengar
20                                                        SAVITH IYENGAR
21                                                        Assistant United States Attorney

22

23

24

25

26

27

28

     DECL. OF SAVITH IYENGAR ISO APPL. FOR ORDER UNDER 28 U.S.C. § 1782
                                                  2
Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 3 of 28




                  Exhibit A
        Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 4 of 28



                                                 U.S. Department of Justice

                                                 United States Attorney
                                                 Northern District of California


                                                 9th Floor, Federal Building
                                                 450 Golden Gate Avenue, Box 36055      TEL: (415) 436-7018
                                                 San Francisco, California 94102-3495   FAX: (415) 436-6748


                                                 July 16, 2021

VIA EMAIL ONLY

Ellen Clarke, Esq.
Legal Department
Google, Inc.
1600 Amphitheater Parkway
Mountain View, CA 94043
erclarke@google.com

       Re:     Request for International Judicial Assistance from the Court of Original
               Jurisdiction in Labor Matters No. 1 in Buenos Aires, Argentina in Carina Isabel
               Balsamo Scioscia v. Google Argentina, Ref. No.: 950/20
               DJ Reference Number: 189-44-21-29

Dear Ms. Clarke:

        The Office of International Judicial Assistance (“OIJA”) within the U.S. Department of
Justice Civil Division serves as the U.S. Central Authority for the Hague Convention on the
Taking of Evidence Abroad in Civil or Commercial Matters (“Hague Evidence Convention”).
See 28 C.F.R. § 0.49. Pursuant to the Hague Evidence Convention, OIJA received a Letter of
Request (“Request”) seeking evidence in a civil matter pending in the Court of Original
Jurisdiction in Labor Matters No. 1 in Buenos Aires, Argentina (“Argentine Court”). The
Request was then transmitted to the U.S. Attorney’s Office for the Northern District of California
for execution in accordance with 28 C.F.R. § 0.49(c).

      In its Request, the Argentine Court requested that we obtain evidence in the form of
documentation from Google LLC (“Google”) relating to Carina Isabel Balsamo Scioscia’s
employment with Google Ireland and Google Argentina.

       As you will see from the enclosed documents, the Argentine Court has conveyed that Ms.
Balsamo Scioscia brings a “claim for recognition of: (i) the actual length of service of her
employment, from February 6, 2006 for her job with Google Ireland Ltd. prior to being relocated
to Google Argentina SRL – from March 21, 2011; and (ii) all of the compensation items that
made up her actual remuneration at the time of her wrongful termination decided by Google
Argentina SRL, dated September 1, 2015.” The Argentine Court has further conveyed that Ms.
Balsamo Scioscia brings a claim for recognition of “damages for pain and suffering for the
        Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 5 of 28
Ellen Clarke, Esq.
July 16, 2021
Page | 2

discriminatory behavior of her employer and ill-treatment suffered by [Ms. Balsamo Scioscia]
both before her discharge and after her maternity leave.” Finally, the Argentine Court has
conveyed that “[s]uch claims have been rejected and denied by . . . Google Argentina SRL in the
answer to Ms. Balsamo Scioscia’s claim as it is evidenced in the file.”

        The Argentine Court has requested the following information from Google:

        If during 2006/2015 Ms. Carinna Isabel Balsamo Scioscia, holder of Identity
        Document (DNI) No. 94 671 512, received – through Google Ireland Ltd. and
        Google Argentina SRL – payments in stocks or stock options or other benefits from
        Google LLC / Google Inc / Google Ireland Ltd / Google Argentina SRL; indicating
        specifically, the date of award, the number of stocks / stock options / benefits
        granted and the amounts thereof; which stocks / stock options vested and which
        stocks / stock options were considered unvested at the time of her employment
        termination (September 2015).

The Argentine Court has requested that in answering these items, Google:

        further inform which plans governed the purchase of such stocks and options, the
        vesting date and the vesting period thereof, the name of the company in charge of
        paying out and managing such stocks and options, the company over whose shares
        the stocks were granted, the stock value and any other requirements that the
        employee had to meet to be fully entitled to such right; and to attach to the answer
        copies of [Ms. Balsamo Scioscia]’s relevant stock purchase options or stock option
        plans, together with all the monthly and/or annual account statements of such
        [p]lans.

        I am hopeful Google will provide this information voluntarily by completing the enclosed
form, titled “Execution Affidavit of Letter of Request,” which sets forth the request for
information as worded in the Request. After completing the affidavit, please sign the last page
before a notary public and return it to me, preferably by email and Federal Express at
savith.iyengar@usdoj.gov and the address below, by August 18, 2021:

                                         Savith Iyengar
                                    450 Golden Gate Avenue
                                     Ninth Floor, Box 36055
                                    San Francisco, CA 94102

         I anticipate that the information that is the subject of this Request may be provided with
little inconvenience to Google. Please note, however, that if Google is unwilling to comply
voluntarily, this Office may request that the U.S. District Court for the Northern District of
California compel Google to provide the information, subject to its right to assert any applicable
testimonial privileges. See 28 U.S.C. § 1782.

       Please confirm receipt of these documents and, if applicable, Google’s intention to
provide the information voluntarily, by contacting me as soon as possible at (415) 912-6455 or
        Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 6 of 28
Ellen Clarke, Esq.
July 16, 2021
Page | 3

by email at savith.iyengar@usdoj.gov. Please do not hesitate to contact me anytime if you have
any questions.

        Thank you in advance for your cooperation and assistance in this matter.

                                                      Very truly yours,

                                                      STEPHANIE M. HINDS
                                                      Acting United States Attorney


                                             By:      /s/ Savith Iyengar
                                                      SAVITH IYENGAR
                                                      Assistant United States Attorney

Enclosures:
       (1) Letter of Request
       (2) Execution Affidavit of Letter of Request


cc:     Google Legal Support, google-legal-support@google.com
Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 7 of 28




            Enclosure 1
            Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 8 of 28
                                                        t
                                República Argentina - Poder Ejecutivo Nacional
                    2021 - Año de Homenaje al Premio Nobel de Medicina Dr. César Milstein

                                                      Nota




Número: NO-2021-43437062-APN-DAJI#MRE

                                                                                   CIUDAD DE BUENOS AIRES
                                                                                      Lunes 17 de Mayo de 2021

Referencia: Carpe: 950/20 “BALSAMO SCIOSCIA CARINA ISABEL C/GOOGLE ARGENTINA SRL
S/DESPIDO”, EXPTE. Nº 4381/18


A: AUTORIDAD CENTRAL DE EEUU (OIJA@usdoj.gov),

Con Copia A:




De mi mayor consideración:



Tengo el agrado de dirigirme a Ud., en relación a los autos caratulados “BALSAMO SCIOSCIA CARINA
ISABEL C/GOOGLE ARGENTINA SRL S/DESPIDO”, EXPTE. Nº 4381/18, en trámite ante el Juzgado
Nacional de Primera Instancia del Trabajo Nª 1, sito en la Ciudad Autónoma de Buenos Aires, con el objeto de
remitirle en archivo adjunto los exhortos librados en autos para su diligenciamiento.

Las rogatorias tienen por objeto recabar prueba informativa a GOOGLE LLC, y a MORGAN STANLEY SMITH
BARNEY LLC, ambas con domicilio en los Estados Unidos de Norteamérica.

Las rogatorias se libran en los términos del Convenio de la Haya de 1970 sobre la Obtención de Prueba en el
Extranjero en materia Civil o Comercial.

Esta Dirección queda disposición para evacuar cualquier consulta respecto del trámite de referencia, a través del
correo cooperacion-civil@mrecic.gov.ar.

Se deja constancia que la presente se remite vía correo electrónico institucional, atento las particulares
características y modalidades adoptada en el marco de la Emergencia Sanitaria Mundial producto del virus COVID-
19 que actualmente imposibilitan su remisión por otro medio y formato.
                                                                              MAY 18 2021
                                                                              CIV-189-44-21-29
                 Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 9 of 28




Sin otro particular saluda atte.




Flavia Graciela Amoroso
Directora
Dirección de Asistencia Jurídica Internacional
Ministerio de Relaciones Exteriores, Comercio Internacional y Culto
    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 10 of 28

                                                                                                I


TRADUCCION PUBLICA (TRANSLATION FROM S P A N / S H j - - - - - - - -

DIPLOMATIC LETTERS ROGATORY - - - - - - - - - - - - - - - -

[Seal:] Court of Original Jurisdiction in Labor Matters No.1 in and for the City of Buenos

Aires. (Coat of anns of the Argentine R e p u b / i c ) - - - - - - - , - - - - - - - - -

FROM: Stella Maris Vulcano, Labor Judge assigned to temporary duty in Court of

Original Jurisdiction in Labor Matters No. 1 in and for the City of Buenos Aires (Juzgado

Naciona/ de Primera lnstancia def Trabajo N°. 1), capital city of the Argentine Republic;

TO: THE COMPETENT JUDGE ON DUTY HAVING ORIGINAL JURISDICTION OVER

LABOR MATTERS IN THE CITY OF CALIFORNIA, UNITED STATES OF AMERICA,

sends greetings: - - - - - - - - - - - - - - - - - - - - - - - -

Whereas case file No.4381/18, BALSAMO SCIOSCIA, Carinna Isabel v. GOOGLE

ARGENTINA SRL. ON DISMISSAL ('BALSAMO SCIO SC/A, Carinna Isabel c/GOOGLE

ARGENTINA SIDESPIDO), is pending at Court of Original Jurisdiction in Labor Matters

number 1 (Juzgado Nacional de Primera lnstancia def Trabajo Nro. 1) temporarily under

my charge, court clerk's office in the care of Luciano Ezequiel Cohen, esq., located at

Av. Roque Saenz Pena 760, Piso 1, Ciudad Aut6noma de Buenos Aires, Republica

Argentina, this Court has decided, upon request of the Plaintiff, to issue this Rogatory

Letter so that, in furtherance of justice and by the proper and usual process of your Court,

Your Court cause Google LLC, with registered offices at 1600 Amphitheatre Parkway,

Mountain View, California, United States of America, to furnish the following

information: If during 2006/2015 Ms. Carinna Isabel Balsamo Scioscia, holder of Identity

Document (DNI) No. 94 671 512, received -through Google Ireland Ltd. and Google

Argentina SRL-, payments in stocks or stock options or other benefits from Google LLC

I Google Inc I Google Ireland Ltd I Google Argentina SRL; indicating specifically, the date

of award, the number of stocks / stock options / benefits granted and the amounts

thereof; which stocks / stock options vested and which stocks / stock .options were

considered unvested at the time of her employment termination (September 2015). In

answering t'1e items above, the company upon whom this request is served is required




                                         j



                                                                   0rii. 'STtl.Li\f,l,:,R~S \/UlC,'\00
                                                                      . 'J1Jl?Z Oi': U1 N•' C!ON

                                                 li
    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 11 of 28

                                                                                              2


to further inform which plans governed the purchase of such stocks and options, the

vesting date and the vesting period thereof, the name of the company in charge of paying

out and managing such stocks and options, the company over whose shares the stocks

were granted, the stock value and any other requirements that the employee had to meet

to be fully entitled to such right; and to attach to the answer copies of the Plaintiff's

relevant stock purchase options or stock option plans, together with all the monthly

and/or annual account statements of such P l a n s . - - - - - - - - - - - - - -

Below is a brief description of the facts: "It is hereby informed that the cause of action

brought by Ms. Carinna Isabel Balsamo Scioscia is a claim for recognition of: {i)

the actual length of service of her employment, from February 6, 2006 for her job

with Google Ireland Ltd. prior to being relocated to Google Argentina SRL - from

March 21, 2011; and (ii) all of the compensation .items that made up her actual

remuneration at the time of her wrongful termination decided by Google Argentina

SRL, dated September 1, 2015. Furthermore, the recognition of the claim for

damages for pain and suffering for the discriminatory behavior of her employer

and iii-treatment suffered by Plaintiff both before her discharge and after her

maternity leave. Such claims have been rejected and denied by Defendant Google

Argentina SRL in the answer to Ms. Balsamo Scioscia's claim as it is evidenced in

the f i l e . " - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

The court order whereby this letter of request is issued reads as follows: "Buenos Aires,

February 25'\ 2021 (... ) It is hereby ordered that the diplomatic letters of request so

requested be issued, that the preparation thereof be made by the requesting party, that

a draft copy thereof be attached for their digital signature, and t'lat evidence of service

be given within 15 days, with the v,,aming that such evidence shall otherwise be deemed



Signed: Viviana Monica Fiori, Administrative Deputy Cleark. - - - - - - - - - -

Attorneys-at-law Juan Manuel Arias and/or Gonzalo Fernandez Sasso and/or Marcelo

Luis Mentasti and/or Pablo Martin Vazquez and/or their designees, are authorized to




                                -'.i
                                         j



                                                                    ~ti!. 'STtLLAt.l.:,R~S \/ULC;itlO
                                                                        'JIJ~Z Oi': LAN,, GION
     Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 12 of 28

                                                                                                   3


carry out any necessary procedures under this letter of request on behalf of the

Plaintiff. - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

1, therefore, request that, in furtherance of justice, You will, by the proper and usual

process of Your Court, cause such information to be aris.vered and returned to us, and

we shall be ready and willing to do the same for you in a similar case when required.

May God bless Your H o n o r . - - - - - - - - - - - - - - - - - - - - - -

Buenos Aires, 15 March 2021 - - - - - - - - - - - - - - - - - - - -

(Signature and seal): Stella Maris Vulcano. Judge.



THE ARGENTINE JUDICIARY - - - - - - - - - - - - - - - - - -

(Partially illegible seal of the Appellate Court in Labor Matters~J---------

The undersigned, General Court Clerk of the Argentine Court of Appeals having

jurisdiction over labor matters in and for the Federal Capital of Stella Maris Vulcano, esq.

is genuine and matches the speclmen signature on record in the General Court Clerk's

Office recorded in her capacity as Acting Labor Judge, assigned 9 April 201

(Signature and seal:) Nestor Gabriel Estevez, esq. General Court Clerk. - - - - - -

For official u s e . - - - - - - - - - - - - - - - - - - - - ~ - - - - - -



I, being duly sworn, depose and say that I am familiar with both the English and the

Spanish languages. That I have made the attached translation from the annexed document

in the Spanish language and hereby certify that the same is a true and complete translation

into English to the best of my knowledge, ability and belief. Buenos Aires, 14 April 2021. •

ES TRADUCCION AL INGLES EN TRES (3) PAGINAS DEL DOCUMENTO REDACTADO EN

ESPANOL, QUE TWE ANTE Ml YA LA CUAL ME REM/TO Y ADJUNTO A LA PRESENTE.

EN BUENOS AIRES, A LOS 14 DIAS DEL MES DE ABRIL DE 2021. - - · · - - - - -




                                                                            MA~~
                                                                            lRA@UCTORA PUBLICA INGLES
                                                                               Miit. l"Xl·F'122CABA
                                                                                 'l;TPCBAN' 3289




                                 .'J




                                                                        cirk ·sTtLLAf.l;,RJS \/ULC,'\00
                                                                            AH!Z O,, LAN,. CION

                                                                  ' !


                            ;
               Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 13 of 28




                 COLEGIO DE TRADUCTORES PUBLICOS
                   DE LA CIUDAD DE BUENOS AIRES
                                                 Republica Argentina
                                                     Ley 20305




                                      LEGALIZACION

' Por la presente, el COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD DE BUENOS AIRES,

. en virtud de la facultad que le confiere el artfculo 1O inc. d) de la ley 20305, certifica unicamente que

 la firma y el sello que aparecen en la traducci6n adjunta concuerdan con los correspondientes

 al/a la Traductor/a Publico/a      PANELLA, MARIANA

 -iue obran en los registros de esta instituci6n, en el folio                    del Torno                      en el idioma
                                                                       122                              11                             ING LES


 Legalizaci6n numero:       21157
 Buenos Aires,      23/04/2021




                                                                                                 MARCELO F. SIG.Al.OFF
                                                                                                Gerante Dpto. de Legallzaclones
                                                                                                Goleglo de T;aductares Publlcas
                                                                                                    rle la Cludad dt, iJueiloo Alrns




           ESTA LEGALIZACION NO SE CONSIDERARA VALIDA SIN EL CORRESPONDIENTE
            TIMBRADO DE CONTROL EN LA ULTIMA HOJA DE LA TRADUCCION ADJUNTA
                                                       48359121157
                                   Control interno:

                                                  II 11111111111111111111111111111111111111111
                                                  48359121157




      Avda. Corrientes 1834 - C1045AAN - Ciudad Aut6noma de Buenos Aires -Tel.: 4373-7173 y lineas rotativas




                                                                                                     ~r~. 'StF.LLA!,!,:,Ris I/UlC,100
                                                                                       • .,             . JlJl!Z o,-;u, N'' CION
                                                                                   '   '   .'
                                                                                            '   I


                                     J
                 Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 14 of 28

                                                                                                                  -I
                                                                                                                 0
                                                                                                                 N         l-
                                                                                                                 p
                                                                                                                 f-"
                                                                                                                 (J7
                                                                                                                 ..i::,.
                                                                                                                 CJ)


 \I\
./Cl    By virtue of the authority vested in the COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD
'C.J
~s      DE BUENOS AIRES (Buenos Aires Sworn Translators Association) by Argentine law No. 20 305 section
        1O(d), I hereby CERTIFY that the seal and signature affixed on the attached translation are consistent
        with the seal and signature on file in our records.
        The Colegio de Traductores Publicos de la Ciudad de Buenos Aires only certifies that the signature and
        seal on the translation are genuine; it will not attest to the contents of the document.
        THIS CERTIFICATION WILL BE VALID ONLY IF IT BEARS THE PERTINENT CHECK STAMP ON THE
NE      LAST PAGE OF THE ATTACHED TRANSLATION.
;All
:.A.I
89
        Vu par le COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD DE BUENOS AIRES (Ordre des·
        Traducteurs Officiels de la ville de Buenos Aires), en vertu des attributions qui lui ont ete accordees ·_
        par !'article 10, alinea d) de la Loin° 20.305, pour la seule legalisation materielle de la signature et·
        du sceau du Traductor Publico (Traducteur Officiel) apposes sur la traduction du document
        ci-joint, qui sont conformes a ceux deposes aux archives de cette Institution.
        LE TIMBRE APPOSE SUR LA DERNIERE PAGE DE LA TRADUCTION FERA PREUVE DE LA VALIDITE DE
        LA LEGALISATION.

        II COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD DE BUENOS AIRES (Ordine dei Traduttori
        abilitati de Ila Cilia di Buenos Aires) CERTIFICA ai sensi dell'articolo 10, lettera d) de Ila legge 20.305
        che la firma e ii timbro apposti sulla qui unita traduzione sono conformi alla firma e al timbro del
        Traduttore abilitato depositati presso questo Ente. Non certifica ii contenuto della traduzione sulla
        quale la certificazione eapposta.
        LA VALIDITA DELLA PRESENTE CERTIFICAZIONE E SUBORDINATA ALL'APPOSIZIONE DEL TIMBRO DI
        CONTROLLO DEL CTPCBA suu.:uLTIMA PAGINA DELL:ALLEGATA TRADUZIONE,

        Por meio desta legalizai;;ao, o COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD DE BUENOS
        AIRES (Colegio dos Tradutores Publicos da Cidade de Buenos Aires), no uso de suas atribuii;;6es e ·
        em conformidade com o artigo 10, alfnea "d", da Lei 20.305, somente reconhece a assinatura e o
        carimbo do Tradutor Publico que subscreve a tradui;;ao em anexo por semelhani;;a com a assi- ·
        natura e o carimbo arquivados nos registros desta inslituii;;ao.
        A PRESENTE LEGALIZAQAO SO TERA VALIDADE COM A CORRESPONDENTE CHANCELA MECANICA
        APOSTA NA ULTIMA FOLHA DA TRADUQAO.

        COLEGIO DE TRADUCTORES PUBLICOS DE LA CIUDAD DE BUENOS AIRES (Kammer der vereidigten
        Obersetzer der Stadt Buenos Aires). Kraft der Befugnisse, die ihr nach Art. 10 Abs. d) von Gesetz
        20.305 zustehen, bescheinigt die Kammer hiermit lediglich die Obereinstimmung der Unterschrift
        und des Siegelabdruckes auf der beigefugten Obersetzung mit der entsprechenden Unterschrift
        und dem Siegelabdruck des vereidigten Obersetzers (Traductor Publico) in unseren Registern.
        DIE VORLIEGENDE UBERSETZUNG 1ST OHNE DEN ENTSPRECHENDEN GEBUHRENSTEMPEL AUF
        DEM LETZTEN BLATT DER BEIGEFUGTEN 0BERSETZUNG NIGHT GULTIG.
    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 15 of 28




(J(,),.·c,.',\ .>w
       .i .
       .,.'




                  , I                                                            OFICIO JUDICIAL


                                                                                                    Buenos Aires, 15 de marzo de 2021.


                  Senor Ministro
                            •
                                 de Relaciones
                                    J
                                               Exteriores,
                                                   •

                  Comercio Exterior y Culto de la Nacion
                  Ing. Felipe Sola
                  S./D.


                                                                               '' ~n referencia a las autos
                                              Tengo el agra90 de dirigirme a V.E.
                                                                         I   -          ,                           •                 r                              ,

                  caratulados "BALSAMO                                       SqlOSCIA,              CARIN NA , IS~BEL C/ GOOGLE
                  ARGENTINA S.R.L S/DESPIDO", (Expte. nro. 43811201:~), que tramita ante el
                                                                                                                                  '              ,·
                  Juzgado Nacional de Primera ln~tancia del Trabajo. nri,. 1, silo en la calle
                  Diagcinal Roque Saenz Pefia 760, piso 1°, de la Ciudaide Buenos Aires, a mi
              '              !        \                                                                                  -.                           '
              ' cargd' en form a subrogante, Set;retarfa unica a cargo' del doctor Luciano
                  Ezequiel Cohen, a fin fie solicitarle tenga a bien dispon,er lo necesario a los
                       '
                  efectos de tramitar el exhorto que se adjunta al pr~.sente dirigido a Google
                             ';           '                                        ·-       .   .      -   '.   '
                  LLC c9n domicilio Estados Unidos de Norteamerict
                         '        '                                                                                 ,'                    \
                                              Quedan autorizados para el diligenciarhiento del presente las
                                 •    '                      '   .                                              '             .           1_::            \
                  doctores Juan M,muel Arias y/o Marcelo Luis: Mehtasti y/o Pi\blo Martin
                  Vazqu~z y/; la ~ra. Patricia .Borasi y/o la Srta. Fl0rencia Dos Sanl~s ylo las
                        · ·           - ..         ·,·       ~   ,   ,             •                            _.:\ 4                                        ---,          _
                  Sres. Fernando Barbieri y/o.rMatias Fradegrada. '                                                               '
                                               .         '                              ~




                                                                                                                                                                     !' '




                                                                                                                         (
    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 16 of 28


r


                                                                    EXHORTO DIPLOMATICO .




                                                                                                                                                                                                       t
        STELLA MARIS
                 ·/
                     VULCANO, JUEZA NACIONAL
                                     :·.
                                             DE PRIMERA
                                                   .    INSTANCIA
                                                          .

        DEL TRABAJO ', A CARGO EN FORMA
                                      . SUBRO'GANTE
                                             i,     DEL JUZGADO
        NACIONAL NUMERO UNO DE LA CIUDAD DE BUENOS AIRES, CAPITAL
        DE LA REPUBLICA ARG~~TINA, AL SENOR JUl;:Z DE IGUAL CLASE EN
        TURNO DE LA CIUDAO DE CALIFORNIA, ESTADOS UNIDOS DE
        NORTEAMERICA, SALUDA, ·EXHORTA Y HACE SABER: Que por ante el
        Juzgado Nacional de Primera 'lnstancia del Trabajo nro. 1, a mi cargo forma
                                                                                      J
        subrogante, Secreta,ria a cargo del doctor Luciano Ezequiel Cohen, silo en la
                           \           .                 '
        calle Diagonal Roque Saenz Pena 760, Piso 1°;;de la Ciudad Aut6noma de
                                                                                '
        Buenos           Aires,           Republica                                   Argentina,                            tramitan                     leis · autos              caratulados
                                                                            i                       '                                     .                      f    .'

        "BALSAMO SCIOSCIA, Carinna. ls;ib.~l'C/ GOOGLE ARGENTINA SRL
                     '                                                                     .       -'~ i.
        S/DESPlDO" (Expte. nro. 4381/18);" en los cuales a pedido de la parte actora
                 !                    \                 '     :                                . '")\~
        se ha resuelto librar el presente a V.I;:. a fin de solicitarle a Google Lie., con              'j'         .



        domicilib con domicilio en 1600 Amphitheatre Parkway, Mountain View,
        C~lifor~ia, Estados Unidos de No~·eamirica, a fin que informe ·s, la Sra.
        cah1na ·Is.abeI: Balsamo'· Sciosci~, :DNI 94.671.512, · durante el periodo
                            .                                        ;.I                            '.' .                                                    ;

        2006/2015. a !raves de Google I/Eiland Ltd. y Google Argentina SRL, le
                                                                    "                          .    .I                      :                            :
        fueron pagadas acci0[1e$' u OP,ci:ones de compra. de acciones u otros
                                            J       I             , '\ .,: . '              ' \     \

        beneficios recibidos de 9foogleJly/ Goo~leJnc / Googlt, Ireland Ltd/ Google
        Argentina SRL;. con' indil:';~ci6ni bDJ11tual de fecha de adjudicaci6n de las
                                            -~                      ':': .            _' ' ··.- ! j:f                   (       •
        mismas, cantidad de 1accipnes./opi:;io'ries de compra de acciones/beneficios e
                                                '                       '             i' .         ' ~ .' _,,
        importes de las ·mismas, cuale's accidnes/opciones adquiri6 plenamente
                                                                                          f'' ,     'i
        (vested) y cuales se hallabjl_n •. pendientes de adquisici6n. (unvested) al
                                   '
        momento de su desvinculaci6_ri '(sertiembre 2015). Dando respuesta a los
        puntos precedentes. la oficiada 'debera informar cuales eran ,los planes que
                                            ,                        . '-·                .:             r      J                                                              ,

        regfan la adquisicior de\)quellas; acciones y opciones, en que fechas se
        adquirfa plenamente el der;echo s~bre las mismas, cuar era el plazo de
        vesting, quien era la (lmpres~ pa~~dora y a~mi~i?tradora.1\j,e• %&J;9ciones,

                                                            . ,;'.                  ':'        ,         ; l                I.        , ".               G;l;J;;f((i)µ
                                                1,                                '
                                                                                1·'   }
                                                                                                            '-,1                      '          •        c7:    I    :
                                                                                                                                                                           <
                                                                                                                                                                     ~r~. ·STF.LLAf,l,:,ms \/UlCltNO
                                                                                                                                          I,;:,                            . AJl?Z Oi".LA N•'C!ON
                                                                                                                                    ..     '     '   '

                                                                                                                                    fl·, \
                                                                                                                                    . 1 ..,_,.
                                                                                                                                     ,,,,
                                  )                                                                                                   :,, •• 1
     Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 17 of 28




i




                    ,i
                         \
         de que sociedad e,rah-
                          . /
                                las acciones entregadas, cual; era el costo de las
                                               \'


         acciones y que otr~s- 'requisitos se exigfan al empleado para poder gozar
         plenamente de ese, der(lcho, acompaf\ando a las actuaciones copias de los
         correspondientes Planes de otorgamiento de las acciones u opciones de la
         re.tlamante junta a todos los extractos de cuenta mensuales y/o anuales
           ' '
         c6rre 7pondientes a aquellos Planes.

               :
         A co~tinuaci6n se hace una some,ra descripci6n de los hechos: "Se hace
         sabe} que el reclamo iniciado , por la Sra. Carinna Isabel Balsamo
               \\                          ;                 •I

         Scioscia se vincula con la preter\si6n del reconocimiento de: (i) la real
         antigi.iedad de su relaci6n, laboral desde el 6 de febrero de 2006 por su
         desempeiio en                    Google : l~eland Li mite -                 con anterioridad       a su
         transferencia a Google Argentina SRL. a partir del 21 de marzo de 2011
         -; y (ii) la totalidad de los rubros remuneratorios que integraban _su real
         retribuci6n al: momento del despido · sin causa, dispuestci · por la
         empres·a argentina con fecha 1 de septiembre de 2015. Tambien con la
         pretension de la reparaci6n del daiio moral irrogado por J_a conducta
,,       discriminatoria dispensada por su empleadora y situaci6n de maltrato
         existente con: anterioridad a su despido y luego de su licencia por
         maternidad. Tales pretensione~' fueron rechazadas y desconocidas por
         la demandada Google Argentina SRL., en oportunidad de responder el
         reclamo de la Sra. Balsamo Scioscia en el expediente".


         La resoluci6n mencionada dispone lo siguiente: " "Buenos Aires, 25 de
         ,                   •       I                              f              , .       .      .
         febrero de\2021. Ubrense los exhorto~ diplbmaticbs solicitados, quedando a
                   \ •                        ·1      I •       ·.
         cargo de proponente su confecci6n, d~bien~o acompaf\ar los proyectos de
                             i                                     ,,       :,t          \
         los
          i
             mismos:
                '   '
                      para su firma digital                 y     abreditiir
                                                                   l    ,.
                                                                             su diiigenciamiento            dentro
         del       plaza. de             15    dias,    bajo apercibimi·ento de tenerla por desistida de
                    I            j                  I                   ,

         dicha .,'· medida               probat6ria.    (fdo)     Viviana         Monica     Fiori. . Prosecretaria
         Administrativa.




                                                (I
Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 18 of 28




                                  )




                                                           1-


    parte actora los . doctores Juan Manuel
                                      I  .
                                            Ar.ias'
                                               . '
                                                    y/o
                                                    l .
                                                        Gonzalo Fernandez Sasso
    y/o Marcelo_ Luis Mentasti y/o · Pablo Martin Vazquez y/o quien estos
    designen.

                                                      _,

    RUEGO Y EXHORTO A V.E. quiera dar; al presente el debido cumplimiento,
                ·.   \                '                              .
    ofreciendo reciprocidad para casos analogos.
                                           ;I   ~ I



    Dios guarde a V.E.


    Buenos Aires,    1!oe                 marz9
     ,li
                                             ,'i,?




                         l.   '




                                                                .r




                                                                3
  Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 19 of 28




                        Poder Judicial de la Nacion


        El que suscribe, Prosecretario General de la Camara Nacional de
        Apelaciones del Trabajo de la Capital Federal de la Republica Argentina,
        CERTIFICA que la firma que antecede de Stella Maris Vulcano es autentica y
        coincide con la que figura registrada en la Secretaria General, en su caracter
        de Juez Subrogante del Juzgado Nacional de Primera lnstancia del Trabajo
        N°1 . - - - - - - - - - - - - - - - - - - - - - - -
        .................. Buenos Aires, 9 de abril de 2021.-




                                                   D,....  L~
                                                     Prosef retario General     --




..I
                                                            \~
<(
u
u..
0
0
en
:::>
Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 20 of 28




             Enclosure 2
        Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 21 of 28




U.S. ATTORNEY’S OFFICE
NORTHERN DISTRICT OF CALIFORNIA
---------------------------------------------------------------x
IN RE:                                                         :
                                                               :   Ref No.: 950/20
REQUEST FOR JUDICIAL ASSISTANCE                                :
FROM THE COURT OF ORIGINAL                                     :
JURISDICTION IN LABOR MATTERS NO. 1                            :
IN BUENOS AIRES, ARGENTINA IN                                  :
CARINA ISABEL BALSAMO SCIOSCIA V.                              :
GOOGLE ARGENTINA                                               :   DJ No.: 189-44-21-29
---------------------------------------------------------------x

                       EXECUTION AFFIDAVIT OF LETTER OF REQUEST

        I, _________________________, a citizen of _____________________________, state

as follows:

        I have been furnished by the United States Attorney for the Northern District of

California in San Francisco, California, with a copy of the Letter of Request (“Request”) in the

above-captioned action, dated May 17, 2021, issued under the Hague Convention on the Taking

of Evidence Abroad in Civil and Commercial Matters, requesting that Google LLC provide

information and documents, as necessary.

        The following are my responses to the requests for information and documents contained

in the Request. These responses are based upon personal knowledge.




///
///
                                                  -1-
      Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 22 of 28




                  INFORMATION REQUESTED FROM GOOGLE LLC

Information Sought:

      “If during 2006/2015 Ms. Carinna Isabel Balsamo Scioscia, holder of Identity
      Document (DNI) No. 94 671 512, received – through Google Ireland Ltd. and
      Google Argentina SRL – payments in stocks or stock options or other benefits from
      Google LLC / Google Inc / Google Ireland Ltd / Google Argentina SRL; indicating
      specifically, the date of award, the number of stocks / stock options / benefits
      granted and the amounts thereof; which stocks / stock options vested and which
      stocks / stock options were considered unvested at the time of her employment
      termination (September 2015).

      In answering the items above, the company upon whom this request is served is
      required to further inform which plans governed the purchase of such stocks and
      options, the vesting date and the vesting period thereof, the name of the company
      in charge of paying out and managing such stocks and options, the company over
      whose shares the stocks were granted, the stock value and any other requirements
      that the employee had to meet to be fully entitled to such right; and to attach to the
      answer copies of [Ms. Balsamo Scioscia]’s relevant stock purchase options or stock
      option plans, together with all the monthly and/or annual account statements of
      such [p]lans.”

Answer:




///
///
                                          -2-
       Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 23 of 28




By signing below, you are affirming that you have responded to the Argentine Court’s request
to the best of your ability given the information provided.

Any attached documentation is true and correct to the best of my knowledge and belief.


 Dated:                      ,                      (City, State)

                                   ,                (Date)




                                                    Signature



                                                    Print Name



On this       day of              , 2021, before me, the undersigned notary public,
personally appeared                                       (name of document signer), and
proved to be the person whose name is signed on the document.




___________________________
Notary Public Signature and Seal


My commission expires:




                                          -3-
Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 24 of 28




                   Exhibit B
                    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 25 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action


                                       UNITED STATES DISTRICT COURT
                                                                           for the
                                                         Northern District
                                                       __________  DistrictofofCalifornia
                                                                                __________

5HTXHVWIRU,QWHUQDWLRQDO-XGLFLDO$VVLVWDQFHIURPWKH                       )
&RXUWRI Original JurisdictioQin Labor Matters No. 1                         )
                                                                              )        Civil Action No.
in Buenos Aires, Argentina
                                                                              )
                                                                              )
                                                                              )

                        SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS
                          OR TO PERMIT INSPECTION OF PREMISES IN A CIVIL ACTION

To:           *RRJOH//&

                                                       (Name of person to whom this subpoena is directed)

      ✔
      u Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information, or objects, and to permit inspection, copying, testing, or sampling of the
material:
          3OHDVHVHH$WWDFKPHQW$


 Place: 6DYLWK,\HQJDU$VVLVWDQW86$WWRUQH\                 Date and Time:
        86$WWRUQH\ V2IILFH1RUWKHUQ'LVWULFWRI&DOLIRUQLD
        *ROGHQ*DWH$YHWK)O%R[6)&$

     u Inspection of Premises: YOU ARE COMMANDED to permit entry onto the designated premises, land, or
other property possessed or controlled by you at the time, date, and location set forth below, so that the requesting party
may inspect, measure, survey, photograph, test, or sample the property or any designated object or operation on it.

 Place:                                                                                Date and Time:



       The following provisions of Fed. R. Civ. P. 45 are attached – Rule 45(c), relating to the place of compliance;
Rule 45(d), relating to your protection as a person subject to a subpoena; and Rule 45(e) and (g), relating to your duty to
respond to this subpoena and the potential consequences of not doing so.

Date:        09/10/2021

                                  CLERK OF COURT
                                                                                            OR
                                                                                                                     /s/ Savith Iyengar
                                           Signature of Clerk or Deputy Clerk                                         Attorney’s signature


The name, address, e-mail address, and telephone number of the attorney representing (name of party)    United States
                                                                        , who issues or requests this subpoena, are:
Savith Iyengar, U.S. Attorney's Office, 450 Golden Gate Ave., San Francisco, CA 94102, savith.iyengar@usdoj.gov
                                                                                                                                      (415) 436-7025
                               Notice to the person who issues or requests this subpoena
If this subpoena commands the production of documents, electronically stored information, or tangible things or the
inspection of premises before trial, a notice and a copy of the subpoena must be served on each party in this case before
it is served on the person to whom it is directed. Fed. R. Civ. P. 45(a)(4).
                    Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 26 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action (Page 2)

Civil Action No.

                                                     PROOF OF SERVICE
                     (This section should not be filed with the court unless required by Fed. R. Civ. P. 45.)

            I received this subpoena for (name of individual and title, if any) Google LLC
on (date)                               .

            u I served the subpoena by delivering a copy to the named person as follows:


                                                                                           on (date)                                   ; or

            u I returned the subpoena unexecuted because:
                                                                                                                                                     .

            Unless the subpoena was issued on behalf of the United States, or one of its officers or agents, I have also
            tendered to the witness the fees for one day’s attendance, and the mileage allowed by law, in the amount of
            $                                     .

My fees are $                                     for travel and $                              for services, for a total of $                0.00   .


            I declare under penalty of perjury that this information is true.


Date:
                                                                                                   Server’s signature



                                                                                                 Printed name and title




                                                                                                    Server’s address

Additional information regarding attempted service, etc.:
                     Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 27 of 28
AO 88B (Rev. 02/14) Subpoena to Produce Documents, Information, or Objects or to Permit Inspection of Premises in a Civil Action(Page 3)

                             Federal Rule of Civil Procedure 45 (c), (d), (e), and (g) (Effective 12/1/13)
(c) Place of Compliance.                                                                (ii) disclosing an unretained expert’s opinion or information that does
                                                                                   not describe specific occurrences in dispute and results from the expert’s
  (1) For a Trial, Hearing, or Deposition. A subpoena may command a                study that was not requested by a party.
person to attend a trial, hearing, or deposition only as follows:                     (C) Specifying Conditions as an Alternative. In the circumstances
   (A) within 100 miles of where the person resides, is employed, or               described in Rule 45(d)(3)(B), the court may, instead of quashing or
regularly transacts business in person; or                                         modifying a subpoena, order appearance or production under specified
   (B) within the state where the person resides, is employed, or regularly        conditions if the serving party:
transacts business in person, if the person                                             (i) shows a substantial need for the testimony or material that cannot be
      (i) is a party or a party’s officer; or                                      otherwise met without undue hardship; and
      (ii) is commanded to attend a trial and would not incur substantial               (ii) ensures that the subpoenaed person will be reasonably compensated.
expense.
                                                                                   (e) Duties in Responding to a Subpoena.
 (2) For Other Discovery. A subpoena may command:
   (A) production of documents, electronically stored information, or                (1) Producing Documents or Electronically Stored Information. These
tangible things at a place within 100 miles of where the person resides, is        procedures apply to producing documents or electronically stored
employed, or regularly transacts business in person; and                           information:
   (B) inspection of premises at the premises to be inspected.                        (A) Documents. A person responding to a subpoena to produce documents
                                                                                   must produce them as they are kept in the ordinary course of business or
(d) Protecting a Person Subject to a Subpoena; Enforcement.                        must organize and label them to correspond to the categories in the demand.
                                                                                      (B) Form for Producing Electronically Stored Information Not Specified.
 (1) Avoiding Undue Burden or Expense; Sanctions. A party or attorney              If a subpoena does not specify a form for producing electronically stored
responsible for issuing and serving a subpoena must take reasonable steps          information, the person responding must produce it in a form or forms in
to avoid imposing undue burden or expense on a person subject to the               which it is ordinarily maintained or in a reasonably usable form or forms.
subpoena. The court for the district where compliance is required must                (C) Electronically Stored Information Produced in Only One Form. The
enforce this duty and impose an appropriate sanction—which may include             person responding need not produce the same electronically stored
lost earnings and reasonable attorney’s fees—on a party or attorney who            information in more than one form.
fails to comply.                                                                      (D) Inaccessible Electronically Stored Information. The person
                                                                                   responding need not provide discovery of electronically stored information
 (2) Command to Produce Materials or Permit Inspection.                            from sources that the person identifies as not reasonably accessible because
   (A) Appearance Not Required. A person commanded to produce                      of undue burden or cost. On motion to compel discovery or for a protective
documents, electronically stored information, or tangible things, or to            order, the person responding must show that the information is not
permit the inspection of premises, need not appear in person at the place of       reasonably accessible because of undue burden or cost. If that showing is
production or inspection unless also commanded to appear for a deposition,         made, the court may nonetheless order discovery from such sources if the
hearing, or trial.                                                                 requesting party shows good cause, considering the limitations of Rule
   (B) Objections. A person commanded to produce documents or tangible             26(b)(2)(C). The court may specify conditions for the discovery.
things or to permit inspection may serve on the party or attorney designated
in the subpoena a written objection to inspecting, copying, testing, or            (2) Claiming Privilege or Protection.
sampling any or all of the materials or to inspecting the premises—or to             (A) Information Withheld. A person withholding subpoenaed information
producing electronically stored information in the form or forms requested.        under a claim that it is privileged or subject to protection as trial-preparation
The objection must be served before the earlier of the time specified for          material must:
compliance or 14 days after the subpoena is served. If an objection is made,            (i) expressly make the claim; and
the following rules apply:                                                              (ii) describe the nature of the withheld documents, communications, or
     (i) At any time, on notice to the commanded person, the serving party         tangible things in a manner that, without revealing information itself
may move the court for the district where compliance is required for an            privileged or protected, will enable the parties to assess the claim.
order compelling production or inspection.                                           (B) Information Produced. If information produced in response to a
     (ii) These acts may be required only as directed in the order, and the        subpoena is subject to a claim of privilege or of protection as
order must protect a person who is neither a party nor a party’s officer from      trial-preparation material, the person making the claim may notify any party
significant expense resulting from compliance.                                     that received the information of the claim and the basis for it. After being
                                                                                   notified, a party must promptly return, sequester, or destroy the specified
 (3) Quashing or Modifying a Subpoena.                                             information and any copies it has; must not use or disclose the information
   (A) When Required. On timely motion, the court for the district where           until the claim is resolved; must take reasonable steps to retrieve the
compliance is required must quash or modify a subpoena that:                       information if the party disclosed it before being notified; and may promptly
     (i) fails to allow a reasonable time to comply;                               present the information under seal to the court for the district where
     (ii) requires a person to comply beyond the geographical limits               compliance is required for a determination of the claim. The person who
specified in Rule 45(c);                                                           produced the information must preserve the information until the claim is
     (iii) requires disclosure of privileged or other protected matter, if no      resolved.
exception or waiver applies; or
     (iv) subjects a person to undue burden.                                       (g) Contempt.
  (B) When Permitted. To protect a person subject to or affected by a              The court for the district where compliance is required—and also, after a
subpoena, the court for the district where compliance is required may, on          motion is transferred, the issuing court—may hold in contempt a person
motion, quash or modify the subpoena if it requires:                               who, having been served, fails without adequate excuse to obey the
      (i) disclosing a trade secret or other confidential research,                subpoena or an order related to it.
development, or commercial information; or



                                         For access to subpoena materials, see Fed. R. Civ. P. 45(a) Committee Note (2013).
       Case 3:21-mc-80218-AGT Document 1-2 Filed 09/10/21 Page 28 of 28




                                      ATTACHMENT A

If during 2006/2015 Ms. Carinna Isabel Balsamo Scioscia, holder of Identity Document (DNI)
No. 94 671 512, received – through Google Ireland Ltd. and Google Argentina SRL – payments
in stocks or stock options or other benefits from Google LLC / Google Inc / Google Ireland Ltd /
Google Argentina SRL; indicating specifically, the date of award, the number of stocks / stock
options / benefits granted and the amounts thereof; which stocks / stock options vested and
which stocks / stock options were considered unvested at the time of her employment
termination (September 2015).

In answering the items above, the company upon whom this request is served is required to
further inform which plans governed the purchase of such stocks and options, the vesting date
and the vesting period thereof, the name of the company in charge of paying out and managing
such stocks and options, the company over whose shares the stocks were granted, the stock value
and any other requirements that the employee had to meet to be fully entitled to such right; and
to attach to the answer copies of [Ms. Balsamo Scioscia]’s relevant stock purchase options or
stock option plans, together with all the monthly and/or annual account statements of such
[p]lans.
